DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	15/639,516 entitled "DISCOUNT BASED SELF EXPEDITING APPROACH FOR ELECTRONIC FUNDS TRANSFERS" filed on December 13, 2019 with claims 2-5, 7-11, 13-17, and 19-21 pending.

Status of Claims
Claims 2, 5, 7-9, 11, 13-15, 17, and 19-20  have been amended and are hereby entered.
Claims 2-5, 7-11, 13-17, and 19-21 are pending and have been examined.

Response to Amendment
The amendment filed November 22, 2021 has been entered. Claims 2-5, 7-11, 13-17, and 19-21  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 30, 2020.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2018  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-5, 7-11, 13-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 2-5, 7-11, 13-17, and 19-21 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 2 recites: 
“storing… a plurality of transaction-processing requests ….” 
“generating at least one dummy request….”
“sending a set of transaction-processing requests….”
“receiving… negative return codes ….”
“determine whether any negative return codes … have been generated….”
“processing transaction-processing requests….”
These limitations clearly relate to managing transactions/interactions between parties.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generate a dummy request or send a set of transaction-processing requests recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”, “memory device storing computer-executable instructions that, in response to execution by the at least one processor, cause the system to perform operations”, “computer memory”, “computer system”, “polling one or more database tables stored at the particular remote computer system”, “releasing at least a portion of the computer memory used to store data”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claims 3 -5,7- 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: “computer system”
 	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.”. Mere instructions to  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 Independent Claim 11 recites: 
“storing… a plurality of transaction-processing requests ….” 
“generating at least one dummy request….”
“sending a set of transaction-processing requests….”
“receiving… negative return codes ….”
“determine whether any negative return codes … have been generated….”
“processing transaction-processing requests….”
These limitations clearly relate to managing transactions/interactions between parties.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generate a dummy request or send a set of transaction-processing requests recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer memory”, “computer system”, “processor”,   “polling one or more database tables stored at the particular remote computer system”, “releasing at least a portion of the computer memory used to store data”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.” Mere instructions  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claims 13 - 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: “computer system”
 	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
“storing… a plurality of transaction-processing requests ….” 
“generating at least one dummy request….”
“sending a set of transaction-processing requests….”
“receiving… negative return codes ….”
“determine whether any negative return codes … have been generated….”
“processing transaction-processing requests….”
These limitations clearly relate to managing transactions/interactions between parties.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generate a dummy request or send a set of transaction-processing requests recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory machine-readable medium comprising instructions which cause a computer system to perform operations”, “computer memory”, “computer system”, “processor”,   “polling one or more database tables stored at the particular remote computer system”, “releasing at least a portion of the computer memory used to store data”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claims 19-21: “non-transitory machine-readable medium”
 	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.   For example, the Applicant’s Specification reads, “[0104] the techniques described herein are implemented by...may include one or more general purpose hardware processors programmed to perform the techniques...[0105]   Hardware processor 604 may be, for example, a general purpose microprocessor...[0110] The term “storage media” as used herein refers to any media that store data and/or instructions ...Common forms of storage media include, for example, a floppy disk,...CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM...any other memory chip or cartridge.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their Claims 2-5, 7-11, 13-17, and 19-21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Prior Art Rejections
THERE ARE PRESENTLY NO PRIOR ART REJECTIONS. The feature in the independent claims reciting:
“...ln response to determining that a negative return code for at least one rejected transaction-processing request of the set of transaction-processing requests has been received, processing requests of the set of transactions-processing requests other than the at least one rejected transaction processing request prior to expiration of a prescribed waiting period that defines default processing schedules for processing transaction-processing requests...”
Is not found in the prior art, neither in a single reference, nor in a combination of references.

Response to Remarks
Applicant's arguments filed on November 22, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
The Applicant states:
“this application addresses the problem of increased latency in transaction processing due to the implementation of required "waiting periods."… The Specification describes this problem as follows: [E]lectronic funds transfers are undesirable for some users because of long delays arising from laws or regulations intended to protect financial institutions…. The waiting period is intended, in part, to provide sufficient time for a payer's financial institution to determine whether the payer's account holds sufficient funds to fund the transfer or to allow the ACH network to determine if funds are collectible from the payer. "
Examiner responds:
Applicant's arguments are undermined by the Specification.  Had “latency” and “waiting periods” been caused by a technical issue such as digital network traffic, bandwidth constraints, or memory leakage, etc., one could rightfully make an argument of a technology improvement. However, the Remarks and Specification indicates the source arises from Abstract Ideas relating to “laws or regulations intended to protect financial institutions” so as to “to determine whether the payer's account holds sufficient funds to fund the transfer”. 

Particularly:
laws or regulations: 
Abstract Idea > Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
determine whether the payer's account holds sufficient funds: 
Abstract Idea > Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Mental Process >   ‘can be performed in the human mind, or by a human using a pen and paper’
  Accordingly, the claim recites an abstract idea.
The Applicant states:
“The Specification describes various non-limiting embodiments of the disclosed technical solution. … "receiving additional negative return codes for other transactions associated with the same financial institution routing number … dummy transaction… negative response code…. without waiting for the end of the proscribed regulatory waiting period.". "
Examiner responds:
None of the stated elements are technological solutions. They are simply abstract ideas to solve a regulatory, legal, financial, or commercial limitation. 

The Applicant states:
“if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement… examiners should ensure that they give weight to all additional elements.". "
Examiner responds:
  The proposed invention solves  financial and/or commercial concerns relating to the regulatory time delay for electronic fund transfers. It does not constitute a technological innovation.
 The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. "Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
 	The claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
 	Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display See MPEP 2106.05(d) well-understood, routine, and conventional. 
 The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity
 	Therefore, the rejection under  35 USC § 101 remains.
Prior Art Cited But Not Applied


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mori (“ELECTRONIC COMMERCE SETTLEMENT SYSTEM”, U.S. Publication Number: 6085168 A ) proposes a provisional settling system… in which payment for goods or services is made from a payer (purchaser, service requester, etc.) to a payee (seller, service provider, etc.) as provisional payment according to money information as digital data containing provisional settlement information, and the payer or a checker, who checks an object for which the payment is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697
 /CHRISTINE M BEHNCKE/ Supervisory Patent Examiner, Art Unit 3697